FILED
IN THE UNITED STATES DISTRICT COUR occeo

ENTERED
RECEIVED

 

FOR THE DISTRICT OF MARYLAND

JUN 3 1 2019

 

IN RE:

APPLICATION OF EURASIAN NATURAL

RESOURCES CORPORATION LIMITED FOR
AN ORDER UNDER 28 U.S.C. § 1782 TO TAKE
DISCOVERY FROM PHILLIP VAN NIEKERK

Applicant.

AT GREENBELT
DISTRICT COURT

ay mee NUNS DEPUTY

Case No.

 

 

APPLICATION FOR AN ORDER UNDER 28 U.S.C. § 1782
TO TAKE DISCOVERY FROM PHILLIP VAN NIEKERK

HOGAN LOVELLS US LLP

Michael A. Burns

District of Maryland Bar #20687
100 International Drive
Baltimore, MD 21202
michael.burns@hoganlovells.com
+1 410 659 2700

and

Briana L. Black

District of Maryland Bar #28656
Columbia Square

555 Thirteenth Street NW
Washington, DC 20036
briana.black@hoganlovells.com
+1 202 637 5600

and

Pieter Van Tol

390 Madison Avenue

New York, New York 10017

Attorneys for Applicant Eurasian Natural
Resources Corporation Limited
Based on the accompanying Memorandum of Law and Declaration of Michael Gordon
Roberts dated June 13, 2019 (the “Roberts Declaration’), applicant Eurasian Natural Resources
Corporation Limited (“ENRC”) respectfully applies to this Court for an order pursuant to 28
U.S.C. § 1782 (“Section 1782”) allowing ENRC to take discovery from Phillip van Niekerk
(“van Niekerk’’), a Maryland resident, for use in the proceeding brought by ENRC and currently
pending before the English court (the “English Proceeding”), which is described more fully in
the accompanying papers.

This application (the “Application”) meets the three requirements set forth in Section
1782 because (1) the party from whom discovery is sought, van Niekerk, resides in this District;
(2) the documents and deposition testimony requested are ‘for use” in the English Proceeding;
and (3) ENRC is the claimant in the English Proceeding and, as such, it qualifies as “an
interested person” for purposes of Section 1782.

The four discretionary factors established in Intel Corp. v. Advanced Micro Devices, Inc.,
542 U.S. 241 (2004), also weigh in favor of allowing the discovery sought by ENRC. First, van
Niekerk is not a participant in the English Proceeding. Second, the English legal system is
receptive to assistance from the U.S. courts and the evidence obtained from van Niekerk would
aid in the resolution of the English Proceeding. Third, ENRC has a good-faith basis for seeking
discovery from van Niekerk and there is no evidence that allowing the discovery would
circumvent any proof-gathering restrictions or policies. Fourth, the discovery requests are not
unduly burdensome or intrusive. To the contrary, ENRC has narrowly tailored the discovery to
the issues in the English Proceeding and the proposed subpoena focuses on van Niekerk’s role in
connection with four alleged leaks by the defendant in the English Proceeding, the Serious Fraud

Office of the Government of the United Kingdom.
For each of these reasons, as well as the reasons set forth in the accompanying papers,
ENRC respectfully requests that the Court grant the Application and allow ENRC to serve van
Niekerk with the subpoena attached to the Roberts Declaration as Exhibit 8.
Dated: June 21, 2019
Respectfully submitted,

HOGAN LOVELLS US LLP

Michael A. Burns

District of Maryland Bar #20687
100 International Drive
Baltimore, MD 21202
michael.burns@hoganlovells.com
+1 410 659 2700

and

Briana L. Black

District of Maryland Bar #28656
Columbia Square

555 Thirteenth Street NW
Washington, DC 20036
briana.black@hoganlovells.com
+1 202 637 5600

and

Pieter Van Tol

390 Madison Avenue

New York, New York 10017

Attorneys for Applicant Eurasian Natural
Resources Corporation Limited
